DETAILED ACTION

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 02/05/2021, with respect to claims 13, 15, 23, and 24 objected to for minor informalities and claims 13-24 rejected under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Specification
The amendment to the Specification filed 02/05/2021 has been entered.  The amendment contains no new matter.

Allowable Subject Matter
Claims 13-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is Agapitos et al. (WO 2018/228672 A1), hereinafter Agapitos.

	Regarding exemplary claim 13, Agapitos disclosed a method for ascertaining whether there is an anomaly in a communications network (detecting real alarms data events, i.e., anomalies, in a network, p. 1, line 26 through p. 2, line 4, p. 2, lines 31-32), comprising the following steps:
	in a first phase, training a discriminator to recognize whether messages transmitted over the communications network are indicative of an anomaly existing (training a discriminator unit to output whether input is true or not, i.e., input is real alarm data, i.e., indicative of an anomaly existing, p. 9, lines 15-24), wherein during the training of the discriminator, normal data and artificial data produced by a generator are fed as an input variable to the discriminator (training the discriminator unit with modified alarm data, i.e., artificial data, and real alarm data, i.e., normal data, p. 9, lines 22-24; a generator unit generating the modified alarm data, p. 7, lines 27-28);


While Agapitos disclosed training a discriminator with two types of data, and generating data with a generator using adversarial training, Agapitos did not specifically disclose that the types of data connoted an anomaly or not, and that the discriminator was trained to ascertain and output whether an anomaly exists or not from messages received over a communications network.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, p. 12, line 21 through p. 16, line 10, and recited in independent claims 13 and 23, in particular comprising:
	in a first phase, training a discriminator to recognize whether messages transmitted over the communications network are indicative of an anomaly existing, wherein during the training of the discriminator, normal data and artificial data produced by a generator are fed as an input variable to the discriminator, and the discriminator being trained to recognize that the normal data being fed to the discriminator connotes no anomaly, and the artificial data being fed to the discriminator connotes an anomaly;
	in a third phase, feeding contents of messages received over the communications network as an input variable to the discriminator, an output variable being ascertained as a function of the input variable and a decision as to whether the anomaly exists or not being made as a function of the output variable (emphasis added).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441